Citation Nr: 1546954	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  13-09 457 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), including as secondary to service-connected disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to a rating in excess of 10 percent for right knee patellar femoral syndrome and chronic sprain (a "right knee disability").

5.  Entitlement to a rating in excess of 10 percent for left knee patellar femoral syndrome (a "left knee disability").


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs
ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1990 to May 1998.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the St. Petersburg, Florida RO.  In March 2015, a Veterans Law Judge remanded the matters for additional development; the claims file has been reassigned to the undersigned.

The issue of service connection for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  A right shoulder disability was not manifested in service, arthritis of the right shoulder was not manifested within one year after the Veteran's separation from service, and no diagnosed right shoulder disability is shown to be related to his service.

2.  A low back disability is not shown at any time.

3.  The Veteran's right knee disability is not shown at any time to have been manifested by subluxation or lateral instability of the knee, by flexion limited to 30 degrees or extension limited to 15 degrees, flexion limited to 45 degrees and extension limited to 10 degrees, or by additional limitations due to pain, weakened movement, excessive fatigability with use, or incoordination.

4.  The Veteran's left knee disability is not shown at any time to have been manifested by subluxation or lateral instability of the knee, by flexion limited to 30 degrees or extension limited to 15 degrees, flexion limited to 45 degrees and extension limited to 10 degrees, or by additional limitations due to pain, weakened movement, excessive fatigability with use, or incoordination.


CONCLUSIONS OF LAW

1.  A chronic right shoulder disability was not incurred in or caused by the Veteran's active duty service, nor may it be presumed to have been incurred in such service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  Service connection for a low back disability is denied.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

3.  A rating in excess of 10 percent for the Veteran's right knee disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5257, 5260, 5261 (2015).

4.  A rating in excess of 10 percent for the Veteran's left knee disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5257, 5260, 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in March 2009 and July 2012, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  As the October 2009 rating decision on appeal granted service connection and assigned disability ratings and effective dates for the bilateral knee disabilities, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Veteran has had ample opportunity to respond/supplement the record; it is not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  An August 2015 supplemental statement of the case readjudicated the matters after further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006). 

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The AOJ arranged for VA examinations in August 2009, January 2013 and April 2015, with a July 2015 addendum opinion, which the Board finds to be (cumulatively) adequate as they included both a review of the Veteran's history and physical examinations that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  That is, these examinations, in the Board's judgment, show a thorough consideration of the disabilities on appeal and provide the necessary information to adjudicate the claims.  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claim. 

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, under 38 C.F.R. § 3.303(b), the second and third Shedden elements can be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has recently held that for purposes of § 3.303(b), where the veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

Right shoulder disability

The Veteran contends that he has a current chronic disability of the right shoulder that was incurred due to injuries in service.  Specifically, he contends that his right shoulder disability is the result of driving in cramped armored personnel carriers during service and equipment falling on him during such rides.  Service personnel records confirm that he was a driver as well as combat arms Calvary Scout; he served in Southwest Asia from December 1990 to October 1991.

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis regarding the right shoulder.  On June 1995 service examination, the upper extremities were normal on clinical evaluation.

VA treatment records include minimal complaints of shoulder pain with no opinions offered regarding etiology.

On April 2015 VA examination, the Veteran reported that he injured his right shoulder while he was riding in a cramped armored personnel carrier in 1991 and a box full of ammunition fell on his right shoulder; he reported that since then he had been experiencing recurrent right shoulder pain aggravated by lifting and pushing.  He reported a popping sound upon elevation and rotation.  He took ibuprofen.  He reported weekly flare-ups with a loss of 20 degrees of internal and external rotation and flexion and abduction due to pain from repetitive use.  Following a physical examination, the diagnosis was right shoulder rotator cuff tendonitis.  The examiner opined that the right shoulder rotator cuff tendonitis was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness, finding that there is no documentation in the STRs of treatment for a right shoulder condition.

In a July 2015 addendum opinion, the VA examiner opined that the Veteran's right shoulder disability was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner opined that the Veteran suffers from symptoms that suggest the diagnosis of a mild rotator cuff tendonitis which is a transient condition most probably developed within a few weeks from the day of the examination.  The examiner noted that a shoulder MRI performed in June 2015 revealed no chronic ailments of the shoulder rotator cuff as would be expected if the Veteran had developed a chronic shoulder condition several years ago from driving cramped armored personnel carriers.

In this case right shoulder rotator cuff tendonitis is not considered a chronic disability under 38 C.F.R. § 3.309(a).  Therefore, service connection for the right shoulder disorder can only be established by showing in-service incurrence or aggravation or that the post-service diagnosis is related to service.

The weight of the evidence is against a finding that a chronic right shoulder disability manifested in service, or that arthritis of the right shoulder manifested within the first post-service year, or that the Veteran's current mild rotator cuff tendonitis is related to service.  Service treatment records do not show complaint, treatment, or diagnosis with respect to the right shoulder, and a physical examination of the upper extremities in June 1995 was noted to be normal.  Right shoulder disability was not clinically noted post-service prior to 2015.  

The 2015 VA examiner opined that the service treatment records do not support the Veteran's claim that he injured his right shoulder in service and opined that the current symptoms suggest the diagnosis of a mild rotator cuff tendonitis, a transient condition most probably developed within a few weeks from the day of the examination.  Thus, the preponderance of the evidence is against a finding of right shoulder disability in service or that a current right shoulder disability is related to service, to include as the result of driving in cramped armored personnel carriers during service and equipment falling on him during such rides.  

Degenerative joint disease or arthritis of the Veteran's right shoulder has not been diagnosed.  As arthritis is not shown to have been manifested, including in the first postservice year, the chronic disease presumptive provisions of 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 do not apply.  

Furthermore, the weight of the evidence is against a finding that the Veteran's current right shoulder disability is related to his service.  The Board finds the April 2015 VA examination and July 2015 addendum opinion to be entitled to great probative weight, as they took into account a thorough review of the Veteran's assertions, his claims file, and his medical history.  The examiner's opinion was also based on a physical examination complete with a review of X-rays and includes a historically accurate explanation of rationale that cites to factual data.  Further, the examiner clearly reviewed all the evidence of record, including the Veteran's contentions.  

Regarding the Veteran's own opinion that he has a right shoulder disability that is due to his service, although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, the probable etiology of a disorder such as rotator cuff tendonitis falls outside the realm of common knowledge of a lay person.  He has no demonstrated or alleged expertise in determining a medical nexus, and he does not offer any supporting medical opinion or medical treatise evidence.  Therefore, his opinion in this matter has no probative value.  

Accordingly, the preponderance of the evidence is against the Veteran's claim of service connection for a right shoulder disability, and the claim must be denied.

Low back disability

The Veteran contends that his low back disability is the result of driving cramped armored personnel carriers during service and equipment falling on him during such rides.  Service personnel records confirm that he was a driver as well as combat arms Calvary Scout; he served in Southwest Asia from December 1990 to October 1991.

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis regarding the low back.  On June 1995 service examination, the spine was normal on clinical evaluation.

All available VA treatment records are silent for a diagnosis of, or treatment for, any low back disability.  

On April 2015 VA examination, the Veteran reported that he had not had any complaints related to the thoracolumbar spine for 3 to 4 years.  He did not report any flare-ups, functional loss, or functional impairment of the thoracolumbar spine.  Range of motion testing was all normal, with no pain noted on exam.  There was no evidence of pain with weight bearing or objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  There was no additional loss of function or range of motion after repetitive use testing.  There was no guarding or muscle spasm of the thoracolumbar spine.  Imaging studies of the thoracolumbar spine did not document arthritis.  The examiner stated that a normal examination of the lumbar spine required no medical opinion.

In a July 2015 addendum opinion, the VA examiner noted that he did not state that the Veteran had suffered from a back disability in the history data of the examination.  The examiner stated that a second full review of the STRs did not reveal a back condition, and the Veteran does not presently have a medical condition of the lumbosacral spine.

The threshold requirement here (as in any claim seeking service connection) is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., a low back disability.  See 38 U.S.C.A. § 1110.  The record does not include any such evidence.  Notably, the treatment records associated with the record do not show any diagnosis or treatment for any low back disability.  The Veteran's contentions do not support a finding that he has had persistent or recurrent symptoms of a low back disability.  Significantly, the Veteran has never identified a physician who gave a confirmed diagnosis of a low back disability or who provides ongoing treatment.  Accordingly, there is no valid claim of service connection for a low back disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a low back disability.  Accordingly, it must be denied.  In denying this claim, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  

Increased ratings for knee disabilities

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The RO has rated the Veteran's service-connected knee disabilities under Code 5260-5010, as arthritis due to trauma substantiated by X-ray findings.  Arthritis is rated based on limitation of range of motion.  Under Code 5260, limitation of knee flexion warrants a 30 percent rating when limited to 15 degrees, a 20 percent rating when limited to 30 degrees, a 10 percent rating when limited to 45 degrees, and a 0 percent rating when limited to 60 degrees (or lesser limitation).  38 C.F.R. § 4.71a.  

Under Code 5261, limitation of knee extension warrants a 30 percent rating when limited to 20 degrees, a 20 percent rating when limited to 15 degrees, a 10 percent rating when limited to 10 degrees, and a 0 percent rating when limited to 5 degrees (or lesser limitation).

Knee disability may also be rated under Code 5257, based on recurrent subluxation or lateral instability.  Under Code 5257, a 10 percent disability rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent disability rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent disability rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  

Consideration of other diagnostic codes for rating knee disability (5256, 5258, 5259, 5262, 5263) is inappropriate in this case as the Veteran's bilateral knee disabilities do not include the pathology required in the criteria for those Codes (ankylosis, dislocated semilunar cartilage, symptomatic removal of semilunar cartilage, malunion or nonunion of tibia or fibula, or genu recurvatum).  38 C.F.R. § 4.71a.  For example, the VA examinations specifically noted that the Veteran does not have any meniscal conditions.

On August 2009 VA examination, the Veteran reported bilateral knee pain and stiffness with decreased speed of joint motion; he denied any deformity, giving way, instability, incoordination, effusions, inflammation, or episodes of dislocation or subluxation.  He reported weekly flare-ups of moderate severity and duration of several hours, precipitated by walking or prolonged standing; he denied any additional loss of motion during flare-ups.  He reported using sports cream, bracing, and occasionally Motrin to treat his knee pain.  There was no history of hospitalization or surgery, trauma to the joints, or neoplasm.  There were no constitutional symptoms of, or incapacitating episodes of, arthritis.  He reported a limitation of 10 minutes of walking on a treadmill and no limitations on standing.  He used no assistive devices.
  
On physical examination, the Veteran's gait was normal and there was no other evidence of abnormal weight-bearing.  There was no loss of a bone or part of a bone.  The right knee had crepitus, crepitation, clicks or snaps, grinding, and subpatellar tenderness; there were no bumps consistent with Osgood-Schlatter's disease or abnormal tendons or bursae, and there was no instability, mass behind the knee, or meniscus abnormality.  There was palpable vibration/quivering on the patella.  The left knee had crepitus and crepitation; there were no bumps consistent with Osgood-Schlatter's disease, clicks or snaps, or abnormal tendons or bursae, and there was no mass behind the knee, grinding, instability, meniscus abnormality, or patellar abnormality.  X-rays of both knees showed no displaced fracture or dislocation; the joint spaces were intact without malalignment or effusion, and there was no osseous lesion or radiopaque foreign body.  The diagnosis was chronic bilateral knee sprain/patellar femoral syndrome.  The effects on occupational activities included having to get up periodically because the knees hurt from prolonged sitting.  The examiner opined that the Veteran's knee disabilities prevented sports, had moderate impact on exercise, and had mild impact on chores, traveling, and driving.

On January 2013 VA examination, the diagnosis was bilateral patellofemoral syndrome.  The Veteran reported bilateral knee pain under the knee cap when doing physical activity like running for several minutes or prolonged sitting.  He reported occasional popping and denied locking, giving way, swelling, erythema, or new injuries.  He had been taking Motrin and lost some weight.  He denied any injections or surgeries.  He did not report any flare-ups impacting the function of the knees.  

On physical examination, right knee flexion was to 130 degrees and extension was to 0 degrees (no limitation), with no objective evidence of painful motion.  Left knee flexion was to 130 degrees and extension was to 0 degrees (no limitation), with no objective evidence of painful motion.  Following repetitive-use testing, the ranges of motion were unchanged, with no additional limitation in range of motion.  There was tenderness or pain to palpation for the joint line or soft tissues of the left knee.  Muscle strength testing was normal bilaterally.  Anterior instability (Lachman test), posterior instability (posterior drawer test), and medial-lateral instability testing were normal bilaterally.  There was no evidence or history of recurrent patellar subluxation or dislocation.  There was no history of meniscal conditions, surgical procedures, or arthroscopic surgery.  The Veteran had a history of bilateral shin splints.  He did not use any assistive devices.  Imaging studies of the knees did not show degenerative or traumatic arthritis or patellar subluxation.

On April 2015 VA examination, the diagnosis was bilateral patellofemoral pain syndrome.  The Veteran complained of recurrent daily bilateral knee pain aggravated by prolonged standing and sitting (driving), walking and climbing stairs.  He took ibuprofen for the pain.  He reported flare-ups of the knees several times per week due to repetitive use with 30 degrees loss of flexion due to pain.  

On physical examination of the right knee, flexion was from 0 to 130 degrees and extension was from 130 to 0 degrees; pain noted on exam causes functional loss.  On physical examination of the left knee, flexion was from 0 to 130 degrees and extension was from 130 to 0 degrees; loss of mobility and pain caused functional loss.  There was evidence of pain with weight-bearing bilaterally.  There was objective evidence of localized tenderness on palpation over the patellae.  There was objective evidence of crepitus bilaterally.  The Veteran reported disturbance of locomotion, interference with sitting, and interference with standing due to both knees.  There was no additional functional loss or range of motion to either knee after repetitive use testing.  The examiner stated that it would be speculative to provide accurate ranges of motion during a flare-up or after repetitive use over time because the Veteran was not having a flare-up at the time of the examination.  Muscle strength testing was normal.  There was no ankylosis of either knee.  There was no history of recurrent subluxation, lateral instability, or recurrent effusion of either knee.  Joint stability testing was performed, and instability was not shown in either knee.  There was no history of a meniscal condition.  Imaging studies did not show degenerative or traumatic arthritis.  The examiner opined that the Veteran's knee disabilities will impact any job requiring prolonged standing, driving, walking, or stairs climbing.

Based on these findings, an August 2015 rating decision increased the initial ratings for the right and left knee disabilities to 10 percent each.

Additional treatment records throughout the appeal period show symptomatology largely similar to that found on the VA examinations described above.

While the Veteran has reported chronic knee pain and stiffness, at no time during the appeal was flexion limited to 30 degrees, to warrant a 10 percent rating for either knee under Code 5260.  Likewise, at no time during the appeal period was there definitive evidence of limitation of extension to 15 degrees, so as to warrant a 20 percent rating for either knee under Code 5261.  This is so even with factors of pain and use (repetitive motion) considered.  

The Veteran has reported pain and stiffness in the knees, worse with increased activity.  The April 2015 examiner opined that the Veteran's knee disabilities will impact any job requiring prolonged standing, driving, walking, or stairs climbing.  However, even with an additional 30 degree loss of flexion due to pain during flare-ups, flexion would be limited to 90 degrees bilaterally; flexion has not at any time been shown as limited to 45 degrees.  All objective stability testing of the knees has been normal.  Further, the current 10 percent ratings take into consideration the Veteran's limitations.  It follows, then, that the criteria for higher ratings under the applicable diagnostic codes is not met.  Simply put, at no time during the appeal does the preponderance of the evidence suggest that the Veteran's knee manifestations were so disabling as to result in higher ratings for either knee.

Hence, even with consideration of sections 4.40 and 4.45 and DeLuca, the record presents no basis for the assignment of any higher ratings for the bilateral knees under Diagnostic Code 5260 or 5261.

The Board has also considered the possibility of separate ratings for subluxation/instability.  Such separate ratings may be awarded where there is both X-ray evidence of arthritis, or other knee disability manifested by limitation of motion, and instability of a knee.  See VAOPGCPREC 23-97 (1997).  The Board notes that arthritis was not documented on imaging studies of the knees, but will consider whether separate ratings for instability due to the Veteran's service-connected bilateral knee disabilities are warranted.  The preponderance of the evidence is against such separate ratings, however.  On every examination, muscle strength testing was normal, Lachman and posterior drawer tests were normal, and valgus/varus pressure test was normal.  Objectively, all testing for ligamentous laxity has been negative.  The Board finds the objective medical evidence more probative in this regard than the Veteran's statements made in connection with a disability claim.  Consequently, separate compensable ratings for instability would be inappropriate.

Furthermore, the record does not include any evidence of a distinct period of time when the symptoms of the Veteran's bilateral knee disabilities exceeded what is encompassed by the 10 percent ratings assigned, and therefore "staged" increased ratings are not warranted for either knee disability.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The preponderance of the evidence is against these claims; therefore, the appeal in the matters must be denied.

The Board has considered whether these matters should be referred to the Chief Benefits Director or the Director, Compensation Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 111 (2008), the U.S. Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the AOJ or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

Here, the symptoms of, and impairment of function resulting from, the Veteran's service-connected bilateral knee disabilities fall squarely within the criteria for the 10 percent schedular ratings assigned.  The record does not reflect (or suggest) any symptoms/impairment of these disabilities not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.   

Finally, the matter of a total rating based on unemployability due to the service-connected bilateral knee disabilities is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Service connection for a right shoulder disability is denied.

Service connection for a low back disability is denied.

A rating in excess of 10 percent for right knee patellar femoral syndrome and chronic sprain is denied.

A rating in excess of 10 percent for left knee patellar femoral syndrome is denied.


REMAND

On review of the record, the Board finds that the matter regarding service connection for GERD must again be remanded for evidentiary development.

The Veteran claims that his gastroesophageal disability is related (secondary) to his service-connected PTSD.  Under 38 C.F.R. § 3.310(b), any increase in severity of a nonservice-connected disease, or injury that is proximately due to or the result of a service-connected disease, will be service connected.  

In the previous [March 2015] remand, the Board instructed that the Veteran be afforded an examination to determine the nature and likely etiology of his current gastroesophageal disability, to include whether it is related to (was caused or aggravated by) his service-connected PTSD.  

On April 2015 VA examination, the examiner opined that the Veteran's GERD was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness, finding that there is no documentation in the STRs of treatment for GERD during active duty.  In a July 2015 addendum opinion, the VA examiner opined that the Veteran's GERD was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness, and it is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service-connected PTSD.  The examiner stated that a review of the medical literature disclosed no evidence of a direct cause and effect relationship between PTSD as a cause of GERD.  The examiner opined that the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner stated that "a review of the medical literature revealed no direct cause and effect relationship between PTSD as a direct aggravating cause of GERD".

The April 2015/July 2015 VA examiner addressed the Veteran's GERD as pre-existing service, which is historically inaccurate, and erroneously offered an opinion regarding whether the disability was aggravated by the Veteran's service.  The medical opinions in the record do not include an opinion adequately addressing whether the Veteran's GERD is aggravated by his service-connected PTSD.  The opinions offered are less than adequate for proper adjudication of the matter.  Consequently, another examination to secure an adequate medical opinion in the matter is necessary.  

It is well-established in caselaw that when remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the Veteran is entitled to compliance with the Board's explicitly stated instructions.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for a supplemental medical opinion (with examination of the Veteran only if deemed necessary by the opinion provider) to determine whether GERD was aggravated by his service-connected PTSD.  The Veteran's entire record must be reviewed by the opinion provider.  The opinion provider is requested to respond to the following question:

Is it at least as likely as not (a 50% or greater probability) that GERD was aggravated by (increased in severity due to) service-connected PTSD?  

If the opinion is to the effect that the PTSD aggravated the GERD, the opinion provider should also specify, so far as possible, the degree of disability (pathology/impairment) resulting from such aggravation.  

The opinion provider must explain the rationale for all opinions.  

2.  The AOJ should then review the record and readjudicate the claim on appeal.   If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


